ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Beltran, 2011 IL App (2d) 090856




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    CHRISTINA BELTRAN, Defendant-Appellant.



District & No.             Second District
                           Docket No. 2-09-0856


Filed                      August 23, 2011
Modified upon denial
of rehearing               September 14, 2011
Held                       Defendant’s conviction for the first degree murder of her five-year-old
(Note: This syllabus       daughter was upheld over her contentions that the trial court erred in
constitutes no part of     denying her motion to suppress the statements she made to the police and
the opinion of the court   recorded statements she made while alone and that prosecutorial
but has been prepared      misconduct during closing and rebuttal argument deprived her of a fair
by the Reporter of         trial.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Du Page County, No. 07-CF-1882; the
Review                     Hon. George J. Bakalis, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Thomas A. Lilien and Darren E. Miller, both of State Appellate
Appeal                     Defender’s Office, of Elgin, for appellant.

                           Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman,
                           Assistant State’s Attorney, and Lawrence M. Bauer, Jay Paul
                           Hoffmann, and Sally A. Swiss, all of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
                           Justices Zenoff and Burke concurred in the judgment and opinion.




                                              OPINION

¶1           Following a jury trial, the defendant, Christina Beltran, was convicted of first degree
        murder (720 ILCS 5/9-1(a)(2) (West 2006)) for killing her five-year-old daughter, Evelyn.
        The defendant was sentenced to 40 years’ imprisonment. On appeal, the defendant argues
        that (1) the trial court erred in denying her motion to suppress certain statements; and (2) she
        was deprived of a fair trial due to certain improper prosecutorial comments. We affirm.
¶2           On July 14, 2007, the defendant was charged by criminal complaint with first degree
        murder (720 ILCS 5/9-1(a)(2) (West 2006)). The complaint alleged that the defendant killed
        the victim by repeatedly slamming her head on the ground.
¶3           On October 23, 2007, the defendant filed a motion to suppress statements that she gave
        to the police on July 7 and July 13, 2007. The motion alleged that on July 6, 2007, the
        defendant drove her daughter to the hospital. After she learned that her daughter had died,
        the defendant suffered an acute psychological breakdown. Hospital staff subdued the
        defendant by injecting her with Haldol and placing her in four-point leather restraints. While
        at the hospital on July 7, the police questioned her regarding the victim’s death. The police
        then improperly elicited statements from her prior to informing her of her Miranda rights.
        The motion further alleged that police elicited statements from her at the Du Page County
        Children’s Center on July 13 in violation of her Miranda rights.
¶4           On August 28 and 29, 2008, the trial court conducted a hearing on the defendant’s
        motion. Dr. Guy Miller testified that on July 6, 2007, he was treating the defendant in the
        emergency room when she began “violently thrashing about and appeared to be under
        extreme duress.” The defendant believed that she was pregnant and 15 years old. Dr. Miller
        noted that the defendant “appeared to be seeing things in the room and pointing to things in
        the room that were not there, and she appeared to be talking to herself.” At one point, the
        defendant attempted to “strangle herself with a bed sheet,” and Dr. Miller had to physically
        restrain her. Dr. Miller opined that the defendant had an acute psychotic breakdown. Dr.

                                                  -2-
       Miller placed her in four-point leather restraints and sedated her by giving her five
       milligrams of Haldol.
¶5         Dr. Miller described Haldol as an “anti-psychotic and sedative.” He treated the defendant
       with Haldol at about 9 p.m. on July 6, 2007. The half-life of Haldol is 18 hours, meaning
       that, 18 hours after a person takes a dose of Haldol, half of that dose remains in that person’s
       system. After the defendant was injected with Haldol, Dr. Miller observed that she was more
       calm and coherent. On July 7, 2007, the defendant was committed at Linden Oaks Hospital,
       the mental health treatment center for Edward Hospital.
¶6         On July 7, 2007, at 5:45 a.m., Robert Holguin and Investigator Easton, both investigators
       with the Du Page County State’s Attorney’s office, Sergeant Price of the Du Page County
       sheriff’s office, and Detective Barr of the Woodridge police department arrived at Edward
       Hospital to serve a search warrant and interview the defendant. Prior to entering the
       defendant’s room, Holguin talked with the “charge nurse” to see if the defendant was lucid
       and if it would be okay to talk with her. The nurse said it would be fine and gave the officers
       and investigators permission to enter the defendant’s room.
¶7         Holguin spoke with the defendant during the July 7 interrogation, which was recorded
       on video and audio. The transcript from the recording reveals that Holguin told the defendant
       that they had a search warrant. Holguin then informed her, “you don’t have to talk to us, you
       don’t have to talk to us if you don’t want to, okay.” He then told her that her brother, her
       boyfriend, and her boyfriend’s family were very worried about her. Holguin then asked the
       defendant who caused the injuries that led to the victim’s death. The defendant said that she
       had hit the victim, and Holguin and the defendant discussed how the defendant struck the
       victim. The defendant said that she did not hit the victim hard, and Holguin told the
       defendant to “remember that we talked to Victor” (Jimenez, the defendant’s live-in boyfriend
       and the father of her twin sons). Later during the interrogation, the defendant said that it was
       she, not Jimenez, who had caused the victim’s injuries.
¶8         After the defendant asked Holguin if it was wrong to tell him what had occurred, Holguin
       replied that it was fine. Holguin told the defendant that she was not detained, but he wanted
       to know what transpired “because we’re here for your protection.” Holguin additionally
       stated that, because they were there to protect the defendant, he was going to read her rights
       to her. Holguin then read to the defendant her Miranda rights.
¶9         The defendant subsequently signed and initialed a Spanish Miranda waiver. During the
       reading of the waiver, when the defendant was told of her right to counsel, the defendant
       said, “But I don’t have an attorney.” Holguin responded that the defendant could “ask for one
       at a point,” but “[f]or right now” he just wanted to “clarify what happened.”
¶ 10       After executing the written waiver, the defendant asked, “So [unintelligible] I can’t talk
       to you guys right now?” Holguin replied that the defendant did not have to speak with them,
       but that it was important to determine what happened. Holguin asked the defendant if she
       wished to continue speaking with him, and the defendant replied, “No.” Holguin asked the
       defendant again if she wanted to speak with the officers, and the defendant replied, “I don’t
       know.” Holguin told the defendant that they had already spoken with her brother and
       Jimenez. Holguin said that there would be an autopsy and that the police would determine


                                                 -3-
       “what happened and why [the victim] died.” Holguin asserted that, if they did not know the
       defendant’s version, there would be “no explanation why you did what you did with [the
       victim].” Holguin stated, “We need to hear it from you.” He reminded the defendant that she
       had “started real well talking to us” and that she had already “explained to us the things you
       did to [the victim].” When Holguin asked what the defendant thought, she said, “Nothing.”
¶ 11        Holguin continued by telling the defendant that she had to “think about her children.” He
       asked her if she had “gotten some good rest,” to which she replied, “No.” Holguin again
       asked the defendant if she wanted to continue speaking with them. The defendant replied,
       “You say to.” Holguin responded, “[n]o,” and the defendant said, “[y]ou say it’s important.”
       Holguin said that it was important for the defendant to talk and that he wanted her to agree
       to talk. He asked her again if she would talk, and the defendant replied, “yes you say it’s
       important.” Thereafter, the defendant spoke with Holguin.
¶ 12        On cross-examination, Holguin stated that he had no reason why he waited to read the
       defendant her Miranda rights. He later testified that he continued to question the defendant
       because he felt that she was not in custody.
¶ 13        As to the July 13 interview, Holguin testified that he was aware that the defendant was
       going to be released from Linden Oaks that day. He and Investigator Easton drove Jimenez,
       who had agreed to wear a recording device pursuant to a court-authorized overhear, to pick
       up the defendant from the mental hospital. The investigators drove Jimenez and the
       defendant from Linden Oaks to the Du Page County Children’s Center. The defendant and
       Jimenez were left alone in an interview room, where they engaged in a conversation that was
       recorded. At some point, the defendant got up and began to open the door. Holguin then
       approached the defendant and told her that he needed to speak with her. Holguin told the
       defendant that he needed “a minute,” and he left the defendant alone in the room for a couple
       of minutes before he and Easton returned. Holguin asked the defendant if she would agree
       to speak with him, and the defendant so agreed. Holguin’s July 13 interview with the
       defendant was recorded on video and was transcribed into English.
¶ 14        The transcript reveals that, at the start of her interview with Holguin, she said, “Oh my
       babies. Oh, my little babies.” Holguin asked defendant to sit down, and she replied that she
       did not want to sit. Holguin told the defendant that he needed her to sit down “because these
       rooms are recorded.” The defendant agreed to sit, and Holguin asked if she recalled
       everything they had talked about. The defendant responded that she remembered “[s]ome of
       it.” Holguin told the defendant that “we’re in our office now” and that he was grateful that
       she agreed to speak with him.
¶ 15        Holguin told the defendant that the only way to “fix this is talking with the truth.”
       Holguin told her that, although they had spoken with Jimenez and had been investigating the
       case all week, the nature of the victim’s injuries was still unclear. At this point, Holguin told
       the defendant that he and Easton were “like police officers, normally for your protection, our
       protection, we read you rights.” Holguin informed the defendant that “[i]t doesn’t mean
       anything,” and told her that the rights were as he read them to the defendant at the hospital.
       Holguin stated that he was going to read the defendant her rights, and afterwards “we’ll talk”
       and the defendant could ask about what was happening. Holguin then read the defendant her


                                                 -4-
       rights, the defendant indicated that she understood her rights, and she signed a waiver of
       rights.
¶ 16       Immediately after signing the waiver of rights, the defendant asked Holguin if he could
       help her see her other children. Holguin told the defendant that the Department of Children
       and Family Services (DCFS) had her children because Jimenez knew of the victim’s abuse
       and could not stop it. Holguin informed the defendant that DCFS “grabbed custody of the
       children” for “as long as we are doing the investigation.” After telling the defendant that
       DCFS would determine if the children would be placed with Jimenez’s parents, Holguin said
       that “they never want to break up a family like that.” Holguin said that DCFS would not
       likely give the children immediately to Jimenez, “[b]ut talking with the truth everything can
       be fixed.” Holguin again told the defendant that the interview was being recorded, and that
       her cooperation was “very important.” Subsequently, the defendant made several inculpatory
       statements.
¶ 17       During cross-examination, Holguin acknowledged that he knew that the defendant had
       been treated at Linden Oaks for mental health issues. He testified that, when he told the
       defendant she could fix everything by speaking with him, he meant that his investigation
       could be fixed. He acknowledged that it “may have been a poor choice of words” when he
       told the defendant that her rights did not mean anything. He stated that he said that because
       he did not want the defendant to feel intimidated. During the interview, the defendant told
       him that she had only a second grade education.
¶ 18       Dr. Tiffany Masson testified as an expert psychologist for the defense. She testified that
       she had reviewed the video recordings of the interrogations and the defendant’s medical
       records, and she had spoken with the defendant and her treating psychiatrists. Dr. Masson
       concluded that the defendant did not voluntarily waive her Miranda rights during either the
       July 7 or the July 13 interview.
¶ 19       Dr. Masson explained that the defendant experienced “psychotic-like symptoms” and was
       in “a child-like state” prior to being injected with Haldol. In Dr. Masson’s opinion, Haldol
       can affect one’s ability to voluntarily waive Miranda rights. Possible side effects from Haldol
       include decreased concentration and alertness, confusion, nausea, shaking, and an increased
       heart rate. Dr. Masson believed that the defendant remained under the influence of Haldol
       during the bedside interrogation in the early morning of July 7. The defendant’s self-report
       of feeling drunk, dizzy, and confused during the July 7 interrogation was consistent with
       being under the influence of Haldol.
¶ 20       Dr. Masson also administered a nonverbal IQ test to the defendant. The test can properly
       be taken by people who do not speak English, such as the defendant. The defendant scored
       79, a low score that is two standard deviations below the average score of 100. Dr. Masson
       was “extremely confident” that her measurements for the test were accurate. Upon
       questioning by the trial court, Dr. Masson reiterated her opinion that, although the defendant
       had a basic understanding of her Miranda rights, she was not fully aware of the consequences
       of waiving those rights.
¶ 21       Dr. Orest Wasyliw, a forensic psychologist, testified that he had done criminal
       evaluations for the past 15 years. Such evaluations included addressing sanity at the time of


                                                -5-
       the offense, fitness to stand trial, and fitness to understand and waive Miranda rights. In
       court, he testifies approximately 50% of the time for the defense.
¶ 22       Dr. Wasyliw testified that he had reviewed the records of the defendant’s statements,
       including watching the DVDs of the actual interrogations as well as reading the transcripts
       from those interrogations. He also reviewed the defendant’s medical records. He also met
       with the defendant twice and performed some tests on her. He believed that the defendant
       was of average intelligence. He also testified that the defendant’s test results suggested that
       she was exaggerating some of the symptoms of mental illness.
¶ 23       Dr. Wasyliw further testified that, from reviewing the DVDs of the defendant’s
       statements, she did not appear to have any difficulty other than yawning and perhaps a little
       bit of sleepiness at the beginning of the first interview. He observed that she appeared to be
       attentive as to what was going on. She was alert. She was oriented. She knew who she was
       and what was going on around her. She showed good eye contact. He believed that she
       understood the questions being asked, because she answered those questions appropriately.
       Further, from his review of the DVDs, he found no evidence of hallucinations, delusions, or
       illogical thinking. He found no evidence of any side effects from the Haldol that the
       defendant had taken prior to being interviewed.
¶ 24       Dr. Wasyliw concluded, to a reasonable degree of scientific certainty, that on both July
       7 and July 13, the defendant understood her Miranda warnings, she appreciated their
       importance to her, and she was capable of knowingly and voluntarily waiving those rights.
¶ 25       On October 28, 2008, the trial court entered a written decision denying the defendant’s
       motion to suppress her statements. The trial court explained that on July 7 the defendant was
       not in custody at Edward Hospital and her statements were voluntary. The trial court noted
       that Dr. Masson believed that the defendant’s statements were involuntary because she was
       under the influence of Haldol. The trial court found, however, that the video of that interview
       did not show that the defendant was anything other than tired.
¶ 26       Regarding the July 13 interview at the Child Advocacy Center, the trial court found that
       the defendant was in custody. However, she was informed of her Miranda rights prior to
       giving any statements and the statements she gave were voluntary. Further, the trial court
       found that the “noninterrogation statement(s)” the defendant made when she was left alone
       in the interrogation room were admissible.
¶ 27       From January 14 to January 30, 2009, the trial court conducted a trial on the charges
       against the defendant. Victor Jimenez testified that on July 6, 2007, he lived with the
       defendant, their twin sons, and the victim. The victim, who turned five years old in May
       2007, had come to live with him and the defendant in March 2007. Prior to that, she had
       lived with the defendant’s aunt in Mexico City.
¶ 28       After the victim came to live with them, Jimenez noticed on one occasion that the victim
       was not able to sit on a chair correctly. Jimenez talked to the victim and asked her to show
       him why she had difficulty sitting. The victim showed him her buttocks, which had a lot of
       red, peeling bumps. Jimenez talked to the defendant and she acknowledged that she had
       caused the marks on the victim’s buttocks. On other occasions, about a month prior to the
       victim’s death, Jimenez observed bruises on the victim’s hands, arms, waist, and forehead.

                                                -6-
       He also observed the defendant slap the victim in the face, pull her hair, and push and throw
       her. The defendant would slap the victim so hard as to leave red marks on the victim’s face.
       The defendant would also yell at the victim, curse her, and tell her that she hated her. He also
       observed that the victim had a bump on her elbow. A few days before her death, the victim
       complained of intense stomach pain. Jimenez tried to comfort her as the defendant did not
       want to help her. The defendant never took the victim to see a doctor prior to July 6, 2007.
       In early July 2007, Jimenez asked the defendant why she treated the victim the way that she
       did. The defendant told him that the victim “had been a product of a rape, that she didn’t
       want to have her, and she would curse the hour that she was born.”
¶ 29        On July 6, 2007, Jimenez worked only half a day because he had hurt his clavicle and his
       arm was in a sling. When he came home, the defendant and the twins were there. As the
       victim was watching television, she lost control of her bowel and bladder. The defendant
       noticed and started hitting the victim. The defendant called the victim a pig, pulled her hair,
       and “smacked” her head onto the carpeted floor. The defendant used a lot of force, and it
       sounded like the victim’s head was hitting wood. The defendant hit the victim’s head in that
       fashion three or four times. The defendant yelled that she should have had an abortion. The
       defendant also slapped the victim in the face. Jimenez testified that he eventually got in
       between the defendant and the victim to stop the defendant from hitting the victim.
¶ 30        Jimenez then told the victim not to worry and that everything would be okay. The victim
       could not hold herself up and looked dizzy. He took the victim to the bathroom and yelled
       for the defendant to help him, but the defendant was hiding in the closet. Jimenez helped the
       victim get undressed and tried to bathe her. He put her soiled clothes in a bag. He told the
       defendant that he thought there was something wrong with the victim. The defendant told
       him that she thought the victim was faking her condition. Subsequently, the defendant took
       the victim to the hospital.
¶ 31        Jimenez identified the shirt that the victim was wearing the night she died. The shirt had
       written on it “Heavenly Angels All-Stars.” There was hair all over the shirt. The shirt was
       introduced into evidence.
¶ 32        The defendant testified that on July 6, 2007, Jimenez had grabbed the victim, dropped
       her by the head, pushed her, and called her a pig. He also hit the victim against the bathroom
       wall. The defendant testified that she lied to the police when she told them that she was the
       one who had injured the victim. She explained that she lied because Jimenez asked her to.
       Jimenez had told her that, if he were arrested for the victim’s death, the police would also
       take away her twin sons. Jimenez told her that, if she accepted blame, he and his family
       would get her a good attorney to get the twins back.
¶ 33        At the close of the trial, the jury found the defendant guilty of first degree murder. The
       trial court subsequently sentenced the defendant to 40 years’ imprisonment. Following the
       denial of her motion to reconsider, the defendant filed a timely notice of appeal.
¶ 34        The defendant’s first contention on appeal is that the trial court erred in not suppressing
       her statements from the July 7 and July 13 interrogations. Specifically, the defendant argues
       that she was in custody during the entire period of both interviews, that any Miranda
       warnings she was given were insufficient because they were the result of an intentional


                                                 -7-
       “question first, Mirandize later” technique, and that the statements made while she was alone
       were made in response to questions posed immediately before she made those statements.
¶ 35        In determining whether a trial court has properly ruled on a motion to suppress, findings
       of fact and credibility determinations made by the trial court are accorded great deference and
       will be reversed only if they are against the manifest weight of the evidence. People v. Slater,
       228 Ill. 2d 137, 149 (2008). We review de novo, however, the ultimate question posed by the
       legal challenge to the trial court’s ruling on a suppression motion. People v. Nicholas, 218
Ill. 2d 104, 116 (2005). Further, it is proper for us to consider the testimony adduced at trial,
       as well as the suppression hearing. People v. Melock, 149 Ill. 2d 423, 433 (1992). Where a
       defendant challenges the admissibility of a confession through a motion to suppress, the State
       bears the burden of proving that the confession was voluntary by a preponderance of the
       evidence. 725 ILCS 5/114-11(d) (West 2006); People v. Braggs, 209 Ill. 2d 492, 505 (2003).
¶ 36        In Miranda v. Arizona, 384 U.S. 436 (1966), the United States Supreme Court held that,
       prior to the start of an interrogation, a person being questioned by law enforcement officers
       must first “be warned that he has a right to remain silent, that any statement he does make
       may be used as evidence against him, and that he has the right to the presence of an attorney,
       either retained or appointed,” as long as that person has been taken into custody or otherwise
       deprived of his freedom of action in any significant way. Id. at 444. The finding of custody
       is essential, as the preinterrogation warnings required by Miranda are intended to ensure that
       any inculpatory statement made by a defendant is not simply the product of “ ‘the
       compulsion inherent in custodial surroundings.’ ” Yarborough v. Alvarado, 541 U.S. 652,
       661 (1994) (quoting Miranda, 384 U.S. at 458).
¶ 37        The determination of whether a defendant is in custody and, therefore, whether the
       warnings set forth in Miranda are required involves two discrete inquiries. Slater, 228 Ill.
2d at 150. “[F]irst, what were the circumstances surrounding the interrogation; and second,
       given those circumstances, would a reasonable person have felt he or she was not at liberty
       to terminate the interrogation and leave.” (Internal quotation marks omitted.) Id. When
       examining the circumstances of the interrogation, our supreme court has found a number of
       factors to be relevant in determining whether a statement was made in a custodial setting,
       including: (1) the location, time, length, mood, and mode of the questioning; (2) the number
       of police officers present during the interrogation; (3) the presence or absence of family and
       friends of the individual; (4) any indicia of a formal arrest procedure, such as the show of
       weapons or force, physical restraint, booking, or fingerprinting; (5) the manner by which the
       individual arrived at the place of questioning; and (6) the age, intelligence, and mental
       makeup of the accused. Id. It is also proper to consider whether the defendant had reason to
       believe that he or she was the focus of a criminal investigation. People v. Vasquez, 393 Ill.
       App. 3d 185, 190 (2009). No single factor is dispositive, and in each case the court considers
       all of the circumstances. People v. Reynolds, 257 Ill. App. 3d 792, 800 (1994). After
       examining and weighing the various factors, the court then must make an objective
       determination as to whether, under the facts presented, “a reasonable person, innocent of any
       crime” would have believed that he or she could terminate the encounter and was free to
       leave. (Internal quotation marks omitted.) Slater, 228 Ill. 2d at 150.
¶ 38        Upon consideration of all the relevant factors, we conclude that the defendant was not

                                                 -8-
       in custody on July 7 when the first videotaped interview was conducted. We note that one
       factor is contrary to that conclusion–the defendant had reason to believe that she was the
       target of a criminal investigation. The defendant should have been keenly aware that she
       would be the subject of a criminal investigation because her daughter had recently died due
       to a brutal beating in the defendant’s home. However, the other relevant factors do not
       support a finding that the defendant was in custody.
¶ 39       First, we consider the location of the questioning–the defendant’s room in the hospital.
       We note that we recently considered an identical issue in Vasquez, 393 Ill. App. 3d at 190-91.
       In that case, the defendant was hospitalized after being involved in a motor vehicle accident
       that killed five people. When the police went to the defendant’s hospital room, they knew
       that she had already been ticketed for driving under the influence of alcohol. The defendant
       subsequently made inculpatory statements to the police. The trial court later granted the
       defendant’s motion to suppress those statements, finding that they had been elicited in
       violation of her Miranda rights. On appeal, this court reversed, determining that the
       defendant was not in custody when she was questioned in her hospital room. We explained:
           “Other things being equal, a suspect questioned in familiar (or at least neutral)
           surroundings does not face the same pressures as one questioned in a police-dominated
           atmosphere. See 2 W. LaFave, J. Israel, N. King & O. Kerr, Criminal Procedure § 6.6(e),
           at 738-39 (3d ed. 2007). Therefore, questioning at the police station is more likely to be
           custodial than questioning at the suspect’s home. A hospital is a more neutral setting than
           either the police station or the defendant’s home. On the one hand, a hospital room is not
           as familiar to the interviewee as his or her home. Significantly, however, a hospital room
           does not produce the aura of police authority that a police department interview room
           does. Notably, of seven decisions we have found where Illinois courts have considered
           whether questioning hospital patients violated Miranda [citations], in all but one–[a case
           that was readily distinguishable]–the courts concluded that the defendants were not in
           custody.” (Emphasis in original.) Id.
       As in Vasquez, we believe that the fact that the defendant was questioned in a hospital room
       rather than a police station weighs in favor of finding that the defendant was not in custody.
¶ 40       In so ruling, we find the defendant’s attempt to distinguish Vasquez unpersuasive. The
       defendant insists that Vasquez is distinguishable because that case “involved a presumably
       voluntary hospitalization due to injuries sustained in a car accident” while the instant case
       involved an involuntary commitment to a mental health hospital following a suicide attempt.
       As we explained in Vasquez, for purposes of Miranda, courts look to whether the restraints
       imposed upon the hospitalized defendant were done so by law enforcement officials or
       medical personnel. Id. at 191. Restraints imposed upon a defendant by medical personnel for
       medical reasons do not implicate Miranda concerns. Id. Here, it was medical personnel who
       decided that the defendant should be involuntarily committed. As the police were not
       involved with the medical personnel’s decision that the defendant be involuntarily
       committed, the fact that she was involuntarily committed does not suggest that she was in
       police custody.



                                                -9-
¶ 41        We next consider the time, length, mood, and mode of the questioning. The defendant
       was questioned early in the morning, approximately 5:45 a.m. However, neither her
       appearance on the video nor her statements (reflected in the transcript) suggest that she was
       too tired to participate in the interview. The length of the interview–approximately 45
       minutes–was not atypical of a noncustodial interview. Cf. id. at 192 (finding that 35-minute
       interview was not atypical of a noncustodial interview).
¶ 42        The mood and mode of the questioning likewise support the view that the defendant was
       not in custody. Holguin told the defendant at the beginning of the interview that she did not
       have to talk with him. He did not badger the defendant and he did not employ a hostile or
       accusatory tone. Further, although four officers were present during the interview, only two
       of them asked questions, with the majority of those questions being asked by Holguin. Cf.
       id. (fact that only two police officers participated in the interview militated against a finding
       of custody); People v. Ripplinger, 316 Ill. App. 3d 1261, 1271 (2000) (same).
¶ 43        There were no family or friends present with the defendant when she was questioned.
       However, as there were no such people present when the police arrived, it was not a situation
       where the police created the appearance that the defendant was in custody by asking her
       family or friends to leave during the interview. Cf. Vasquez, 393 Ill. App. 3d at 190 (police
       asking the defendant’s parents to leave the defendant’s hospital room so that they could
       question the defendant was a factor suggesting that the defendant was in custody).
¶ 44        Indicia of a formal arrest procedure were absent. The defendant was not booked,
       fingerprinted, or handcuffed. No guards were posted outside her hospital room. Although
       Holguin read the defendant her Miranda rights, this did not convert the situation into a
       custodial arrest. See People v. McDaniel, 249 Ill. App. 3d 621, 633 (1993) (“a custodial
       situation cannot be created by the mere giving of Miranda warnings”). Moreover, a custodial
       situation was not created when Holguin told the defendant that he had a search warrant to
       execute. See People v. Leon, 311 Ill. App. 3d 624, 631 (2000) (defendant was not seized
       when police entered his apartment pursuant to a search warrant, as opposed to an arrest
       warrant, and other indicia of seizure–other than one factor–were lacking). We also note that,
       shortly after Holguin informed the defendant that the police had a search warrant to execute,
       he told her that she did not have to answer any of his questions.
¶ 45        Finally, we do not believe that the defendant’s age, intelligence, and mental makeup
       weigh in favor of finding that she was in custody. Although Dr. Masson found that the
       defendant had an IQ of only 79, Dr. Wasyliw disputed that finding. His review of the
       defendant’s records, as well as his interactions with her, indicated that the defendant was of
       average intelligence. Based on its ruling, it is apparent that the trial court placed greater
       weight on Dr. Wasyliw’s testimony than it did on Dr. Masson’s testimony. Based on the
       standard of review, we cannot say that such a finding was improper. See Slater, 228 Ill. 2d
       at 149. Further, although the defendant had taken the psychotropic medication Haldol the
       night before the interview, there is no indication from the video recording or the transcript
       of the interview that the Haldol had any adverse effects upon the defendant when she was
       being questioned.
¶ 46        The defendant insists that her just having undergone a psychotic breakdown weighs


                                                 -10-
       heavily in favor of finding that she was in custody. The defendant also points to our supreme
       court’s decision in People v. Braggs, 209 Ill. 2d 492, 507 (2003), which determined that
       “where the investigating officer is aware of particular characteristics or traits of the
       individual that make him or her particularly vulnerable to the impression that he or she is in
       custody, and the officer exploits those characteristics in questioning, that, too, is a relevant
       factor in determining whether the individual is ‘in custody’ for purposes of Miranda.” The
       defendant maintains that Holguin was aware that she was psychologically disturbed and that
       he took advantage of her frail condition in order to obtain a confession.
¶ 47       We do not believe that Holguin exploited the defendant’s condition in order to extract
       a confession from her. Prior to entering the defendant’s room, Holguin asked a nurse if the
       defendant would be able to talk with him. The nurse indicated that she would. Upon entering
       the defendant’s room, Holguin specifically told the defendant that she did not have to speak
       with him. Holguin’s actions in this regard do not suggest that he was attempting to coerce
       a confession from the defendant.
¶ 48       In determining that the defendant was not in custody, we also find the defendant’s
       reliance on Effland v. People, 240 P.3d 868 (Colo. 2010) (a 4 to 3 decision), to be misplaced.
       In Effland, the police found the defendant’s wife and the defendant’s adult daughter dead in
       the defendant’s home. The defendant was in another room of the home, shaking and
       incoherent. The police found a note that contained a suicide pact signed by the three family
       members. The defendant was subsequently taken to the hospital. He was accompanied by the
       police. A uniformed police officer was stationed outside his room. Id. at 871.
¶ 49       Two days after the defendant was admitted to the hospital, two plain-clothed officers
       came to talk to him. One of the officers told the defendant that it was important that they hear
       his version of the events so that they could accurately understand what had transpired. The
       defendant repeatedly indicated that he wanted to speak with an attorney first. One of the
       officers told him that he was not entitled to an attorney, because he was not in custody and
       he had not been charged with a crime. The officer then explained his theory of how the
       defendant had killed his wife. The defendant cried and agreed with the officer’s statements.
       The defendant then made several inculpatory statements. Id. at 871-72.
¶ 50       On appeal, the Colorado Supreme Court determined that the defendant’s statements
       should have been suppressed because they were given while he was in custody and not
       informed of his Miranda rights. The supreme court specifically found that 15 factors
       supported a finding that the defendant was in custody, including: (1) the defendant was
       handcuffed when he was removed from his home; (2) the defendant was accompanied to the
       hospital by a police officer; (3) a uniformed police officer was stationed outside the
       defendant’s hospital room and the evidence presented at trial supported a conclusion that the
       defendant knew of the officer’s presence; (4) the defendant repeatedly informed the
       investigating officers that he did not wish to speak with them; (5) the defendant repeatedly
       stated that he wished to consult with an attorney prior to speaking with the investigating
       officers; (6) the investigating officers continued to ask questions after the defendant informed
       them he did not wish to speak with them; (7) the investigating officers informed the
       defendant that he was not entitled to an attorney; (8) the defendant was emotionally
       distraught and was crying throughout the interrogation; and (9) the defendant’s daughter was

                                                -11-
       excluded from the interrogation. Id. at 875-76.
¶ 51        Although the defendant insists that this case is analogous to Effland, we find that it is
       distinguishable. Here, Holguin informed the defendant at the outset that she did not have to
       talk with the police. The defendant in Effland was not given that option. Unlike in Effland,
       the defendant was not removed from her home in handcuffs and a police officer was not
       stationed outside her room. The defendant never requested to speak with an attorney.
       Although the defendant at times indicated that she did not want to talk any longer with the
       police, such comments were equivocal. After the defendant indicated that she did not want
       to talk with the police, Holguin would ask a clarifying question, such as “You don’t want to
       talk to us anymore?” The defendant would then say, “I don’t know,” and continue talking
       with the police. Conversely, in Effland, the defendant repeatedly told the police that he did
       not want to speak with them.
¶ 52        We also find without merit the defendant’s argument that the statements the defendant
       gave on July 7 after she was informed of her Miranda rights should have been suppressed.
       Relying on Missouri v. Seibert, 542 U.S. 600, 604 (2004), the defendant argues that the
       police officers used a “question first, Mirandize later” technique that did not adequately and
       effectively advise of her constitutional rights, including the right not to speak with the police.
       In Seibert, the United States Supreme Court held that a statement given during custodial
       questioning after Miranda warnings is inadmissible when the defendant was initially
       questioned and made inculpatory statements without the benefit of Miranda warnings.
¶ 53        As explained above, the defendant was not in custody when the police interviewed her
       on July 7. Thus, Seibert is inapplicable. Indeed, we note that, in arguing that Seibert applies
       to the facts of this case, the defendant relies on three cases that all involve custodial
       questioning. See People v. Lopez, 229 Ill. 2d 322 (2008) (applying Seibert in custodial
       setting); People v. Alfaro, 386 Ill. App. 3d 271 (2008) (same); People v. Montgomery, 375
Ill. App. 3d 1120 (2007) (same).
¶ 54        For these same reasons, we reject the defendant’s argument that her statements from the
       July 13 interrogation should have been suppressed. The defendant insists that the July 13
       interview “was part of Holguin’s deliberate strategy to utilize [her] pre-Miranda
       interrogation against her. The July 13 custodial interrogation was simply an extension of the
       ‘question first, warn later’ technique which began on July 7.” As the defendant was not in
       custody on July 7, her being “in custody” on that day cannot serve as a basis for suppressing
       any of the statements that she made on July 13.
¶ 55        The defendant also contends that Holguin’s interrogation of her on July 13 was unfair
       because, before reading her rights to her, he told her that “[i]t [the Miranda rights] doesn’t
       mean anything *** just like I read them to you at the hospital.” At the hearing on the motion
       to suppress, Holguin testified that he used that language to put the defendant at ease and not
       to convey the impression that her rights were meaningless. In its ruling on the defendant’s
       motion to suppress, the trial court criticized Holguin’s choice of language, but ultimately
       found that such language did not prejudice the defendant. The trial court explained:
                “On the video there was nothing to indicate any hesitation on the part of the
            defendant after being so advised. There is no question from the defendant to the


                                                 -12-
           investigator regarding the rights or her ability to exercise them. Certainly the use of the
           words by the investigator were inappropriate and under certain circumstances might have
           made the warnings ineffective. The words were spoken one time and not referenced
           again. Viewed in the totality of the entire interview, the court finds that though
           inappropriate the words did not cause the defendant to not exercise the rights explained
           to her.”
¶ 56       We agree with the trial court’s assessment. Although Holguin’s telling the defendant that
       her Miranda rights did not matter was not appropriate, there is no indication in the record
       that the defendant was prejudiced by that comment. Absent any such prejudice, the defendant
       is not entitled to any relief. See generally People v. Young, 248 Ill. App. 3d 491, 498 (1993)
       (error is harmless if it does not prejudice or harm the defendant).
¶ 57       Further, we find without merit the defendant’s argument that certain comments she made
       when she was alone (and being recorded) should have been suppressed. The defendant’s
       argument is premised on her earlier contention that she was not effectively Mirandized prior
       to the July 7 interrogation. As we have already rejected that argument, we necessarily reject
       her argument that the statements she made when she was alone should also have been
       suppressed.
¶ 58       The defendant’s second contention on appeal is that she was deprived of a fair trial due
       to prosecutorial misconduct in closing argument and rebuttal. Specifically, the defendant
       argues that the prosecutors’ following comments and tactics served no purpose other than to
       inflame the passions of the jury: (1) their repeated references to the victim being a heavenly
       angel; (2) holding up the victim’s shirt and saying that all that remained of her were the hairs
       on her shirt; (3) claiming that the defendant was not worthy of being the victim’s mother; (4)
       asserting that the only solace was that the victim was now an angel free from the defendant;
       (5) crying while discussing that the victim was a heavenly angel; and (6) needlessly
       degrading the defense. The defendant contends that, because the prosecution’s inflammatory
       tactics were pervasive, she should be granted a new trial.
¶ 59       Whether statements made by a prosecutor in closing argument were so egregious that
       they warrant a new trial is a legal issue that this court reviews de novo. People v. Graham,
       206 Ill. 2d 465, 474 (2003). As an initial matter, we address the State’s contention that many
       of the defendant’s objections to the prosecution’s statements are forfeited. To preserve
       claimed improper statements during closing argument for review, a defendant must object
       to the offending statements both at trial and in a written posttrial motion. People v. Enoch,
       122 Ill. 2d 176, 186 (1988). The defendant failed to properly object to the comments of
       which she now complains, other than her objection when a prosecutor was purportedly crying
       during closing argument.
¶ 60       Nonetheless, we may still consider all of the comments of which the defendant
       complains. As our supreme court in People v. Wheeler, 226 Ill. 2d 92, 122-23 (2007),
       explained:
           “[C]losing arguments must be viewed in their entirety, and the challenged remarks must
           be viewed in context. [Citation.] Accordingly, the simple fact that defendant did not
           properly object to a statement does not render that statement as if it never existed. Indeed,


                                                 -13-
           all statements must be considered as part of the entirety of a prosecutor’s closing
           argument, and even statements not properly objected to may add to the context of a
           remark properly objected to.” Id. at 122-23.
¶ 61       Our supreme court in Wheeler additionally explained:
                “Prosecutors are afforded wide latitude in closing argument. [Citation.] In reviewing
           comments made at closing arguments, this court asks whether or not the comments
           engender substantial prejudice against a defendant such that it is impossible to say
           whether or not a verdict of guilt resulted from them. [Citation.] Misconduct in closing
           argument is substantial and warrants reversal and a new trial if the improper remarks
           constituted a material factor in a defendant’s conviction. [Citation.] If the jury could have
           reached a contrary verdict had the improper remarks not been made, or the reviewing
           court cannot say that the prosecutor’s improper remarks did not contribute to the
           defendant’s conviction, a new trial should be granted. [Citation.]” Id. at 123.
       We also note that this court can consider the cumulative effect of improper argument rather
       than assess the prejudicial effect of every isolated comment. People v. Quiver, 205 Ill. App.
3d 1067, 1072 (1990). Where cumulative errors create “a pervasive pattern of unfair
       prejudice to the defendant’s case,” reversal is appropriate even where the evidence of the
       defendant’s guilt is overwhelming. People v. Blue, 189 Ill. 2d 99, 139-40 (2000).
¶ 62       We note that two prosecutors represented the State at trial. One prosecutor gave the
       closing argument and the other prosecutor gave the rebuttal argument. In the closing
       argument, the prosecutor began with the following comments:
                “There are no more perfect words that describe little 5-year-old Evelyn than the very
           shirt that she wore on July 6th, 2007; the last shirt that she ever wore. Heavenly angel.
           Evelyn’s beautiful 41-pound, 42-inch body filled this shirt, and the last trace of little
           Evelyn remain the strands of hair that cover this shirt. The defendant did not covet her
           little angel. Her own mother. Defendant’s own words: Evelyn was not deserving.
                In this shirt, Evelyn suffered the most brutal and heinous beating at the hands of her
           own mother. In this shirt, Evelyn Beltran took blow after blow after blow while looking
           into the face of the one woman who was supposed to protect her. Instead, that woman
           came at her like a tornado full of rage and red eyes.
                Was Evelyn told that she was loved before she died? No. Because as she smashed her
           head into the ground, that defendant told Evelyn that she wished she were dead. She got
           her wish, didn’t she. At the hands of her mother, that defendant murdered Evelyn Beltran
           in a brutal beating. No, the defendant does not, and did not deserve to call Evelyn her
           daughter.”
       The prosecutor then commented extensively (recorded in 30 pages of transcript) why the jury
       should find that the defendant had killed the victim and why it should reject the defendant’s
       testimony that it was actually Jimenez who had killed the victim. The prosecutor then
       concluded her closing argument with the following comments.
           “Six to eight weeks of torture for little Evelyn Beltran. It’s all been laid out for you,
           ladies and gentlemen.


                                                 -14-
                The evidence that this defendant did what she did speaks volumes. And that first
           month and a half when Evelyn wasn’t abused by her mom was kind of like the calm
           before the storm.
                This is what little Evelyn looked like. This is Evelyn Beltran, not what her mother did
           to her; not just pieces of the–what she basically left over like debris from a storm that you
           don’t even recognize. A tornado comes in and rips everything apart, and you don’t
           recognize anything of it. Well, when you look at those pictures of what the defendant did
           when she started to beat Evelyn, like a tornado that came in and–whirlwind in her life,
           she left the debris; and the debris was little Evelyn; Evelyn’s body. It was all over it.
           And, really, the only solace in this: Evelyn is now that heavenly angel. She’s free. She’s
           free from the hands of her mother. She’s free from the anticipation of the abuse which
           is arguably more horrific than the abuse can be itself. She’s free from trying to grapple
           and wrap her little head around the fact that her mother treated her so differently from her
           brothers. She’s free from having to cover for her mom; to hide for her. She’s free from
           the beatings and the tummy aches. She’s a free heavenly angel. And to not hold her
           responsible would be a grave injustice.”
¶ 63       After the prosecutor made her last comment, defense counsel objected and requested a
       sidebar. The following colloquy then occurred outside the presence of the jury.
                “MR. MILLER [Defense Counsel]: I’d like the record to reflect that Ms. O’Hallaren
           [the prosecutor] is crying.
                MS. O’HALLAREN: Oh, give me a break.
                THE COURT: We’ll let the record reflect that she–emotional voice.
                MR. MILLER: And I understand that but when you start giving personal opinions
           (inaudible). I want to put that on the record.”
¶ 64       Following defense counsel’s closing argument, the State gave its rebuttal argument. In
       a lengthy rebuttal (covering 34 pages of transcript), the prosecutor argued that the
       defendant’s testimony that she did not kill Evelyn was not credible. The prosecutor also
       argued that the defendant should be found guilty of murder instead of involuntary
       manslaughter. The prosecutor then concluded with the following comments:
                “In the early ‘60s, there was a horrible tragedy in Chicago at a grade school. A fire
           at a Catholic grade school took the lives of teachers, nuns and children. It was a horrible
           tragedy. It was an accident or–is unknown. And there was a beautiful documentary–a sad
           one but a beautiful one–about that tragedy. And the name of that documentary, it was
           called Angels Too Soon. That’s what Evelyn Beltran was; she was an angel too soon.
           She’s gone from us. Because, you see, that every 5-year-old girl is an angel to somebody.
           And the bitter irony in this case is that poor little girl, she was taken from this world by
           her mother, the person who was supposed to protect and care for her. She was wearing
           her angel emblem. Heavenly angel. And that’s the last shirt she would wear before she
           would leave this life. Evelyn’s final resting place may be in her native country of Mexico,
           but her memory cries out for justice in this courtroom, and it cries out for justice because
           the evidence–the evidence is overwhelming. It’s beyond any doubt this defendant should
           be held accountable for betraying and murdering. The ultimate–ultimate act of violence

                                                 -15-
            to her own child, a helpless defenseless child. The evidence is very clear. The only–only
            just verdict in this case based on the evidence is murder, only murder. Nothing else. I ask
            you do your duty; review the evidence and find her accountable. Find her guilty of
            murder.”
¶ 65        We first consider the defendant’s argument that the prosecutors improperly made
       repeated references to the victim being a heavenly angel. The defendant is correct that the
       State did not produce any evidence to establish that the victim was now an angel in Heaven.
       Thus, the State’s repeated references to Evelyn being a “heavenly angel” were improper. Cf.
       People v. Allen, 60 Ill. App. 3d 445, 451 (1978) (finding that the prosecutor’s conduct of
       making the sign of the cross and praying while the trial judge instructed the jury was “totally
       improper”). Nonetheless, we do not believe that the defendant was prejudiced by the
       prosecutors’ comments. The State presented the defendant’s videotaped statements in which
       she acknowledged that she had killed the victim. Her statements were corroborated by
       Jimenez’s testimony that he had witnessed the defendant brutally beat the victim. As the
       evidence of the defendant’s guilt was overwhelming, the prosecutors’ comments are not a
       basis to disturb the jury’s verdict, because they did not play a material part in her conviction.
       See Wheeler, 226 Ill. 2d at 123.
¶ 66        We also reject the defendant’s argument that she was deprived of a fair trial because (1)
       the prosecutors showed the jury the shirt the victim was wearing when she died and (2) the
       prosecutors argued that she was not worthy of being the victim’s mother. The prosecutors’
       actions in this regard were consistent with the evidence presented at trial. The prosecutors
       could properly refer to the victim’s shirt, and the strands of hair thereupon, to describe the
       brutality of the beating that the defendant inflicted on the victim before she died. The State’s
       argument that the defendant was not worthy of being the victim’s mother was a fair inference
       from the record in light of the evidence that the defendant told the victim that she hated her
       and wished that she had never been born.
¶ 67        Further, we find without merit the defendant’s argument that one of the prosecutors
       engaged in “utterly unprofessional conduct” by crying during closing arguments. Although
       it is indeed improper to cry during closing arguments (see People v. Dukes, 12 Ill. 2d 334,
       341 (1957)), the record does not establish that the prosecutor was in fact crying. Even though
       defense counsel complained that the prosecutor was crying, the prosecutor did not admit that
       she was. Moreover, in response to defense counsel’s argument, the trial court found not that
       she was crying but rather that she was using an emotional voice.
¶ 68        The defendant insists that the prosecutor should not have used an “emotional voice,”
       because doing so makes an argument emotion-laden, which is also clearly improper. See
       Blue, 189 Ill. 2d at 126-32. There is no requirement that a prosecutor give an argument
       without any emotion. Indeed, based on the facts of the case, where a five-year-old child was
       beaten to death, we believe it would have been practically impossible for any prosecutor to
       give a closing argument without some element of emotion. That being said, a prosecutor
       should not give a closing argument in such an emotional tone of voice that it serves to
       inflame the passions of the jury and prejudice the defendant. See generally People v.
       Emerson, 189 Ill. 2d 436, 509 (2000) (improper for prosecutor to appeal to jurors’ emotions
       in closing argument). However, based on the record before us, we cannot say that the

                                                 -16-
       defendant was prejudiced by the prosecutor’s emotional tone of voice. The trial court’s
       comment that the prosecutor was speaking in an “emotional voice” does not tell us if the
       prosecutor was just speaking in a tone consistent with discussing the murder of a five-year-
       old child or in a tone that was inflaming the passions of the jury. The trial court was in a
       superior position to assess the impact of the tone of the prosecutor’s voice on the jury.
       Further, after defense counsel brought the issue to the trial court’s attention, the court did not
       tell the prosecutor to stop using that tone of voice. Thus, we cannot find that the defendant
       was prejudiced by the prosecutor’s tone of voice. See generally People v. Davis, 378 Ill. App.
3d 1, 13 (2007) (trial court is in far superior position than reviewing court to assess witness’s
       tone of voice).
¶ 69        We also find unpersuasive the defendant’s argument that the State’s rebuttal argument
       “needlessly degraded the defense.” The defendant insists that the prosecutor unfairly
       diminished the integrity of her defense by claiming that (1) the defense “came out of thin air”
       and (2) defense counsel’s point that none of the victim’s hair was found on the carpet to
       corroborate Jimenez’s testimony was “CSI imaginary stuff.” The State’s argument that the
       defense “came out of thin air” was equivalent to referring to the defendant as a “liar.” It is
       not inappropriate to call the defendant a liar if the record supports that assertion. See People
       v. Rivera, 262 Ill. App. 3d 16, 27 (1994) (explaining that it is not improper to call the
       defendant a “liar” if conflicts in the evidence make such an assertion a fair inference). Here,
       the defendant’s testimony at trial regarding how the victim died conflicted with the
       explanation that she gave to the police following the victim’s death. Thus, the State’s
       referring to her defense as having come out of thin air was not improper.
¶ 70        The argument regarding the “CSI imaginary stuff” pertains to defense counsel’s argument
       regarding Jimenez’s and Dr. John Denton’s testimony. Jimenez testified that the defendant
       had banged the victim’s head against the carpeted floor. Dr. Denton, a forensic pathologist,
       testified that he had performed an autopsy on the victim and did not find any carpet fibers
       in her hair. In his closing argument, defense counsel suggested that, if Jimenez’s description
       of how and where the defendant beat the victim were true, then Dr. Denton would have
       found carpet fibers in the victim’s hair. In rebuttal, the prosecutor argued that there was no
       evidence that carpet fibers should be expected to have been found in the victim’s hair had
       her head made contact with the carpet. The prosecutor concluded his point by stating, “That’s
       CSI imaginary stuff.”
¶ 71        As the prosecutor pointed out, there was no testimony that, had the beating occurred as
       Jimenez described, there normally would have been carpet fibers in the victim’s hair. As
       such, the prosecutor’s argument was a fair comment on a flaw in the logic of defense
       counsel’s argument and, therefore, was not improper. See People v. Campbell, 332 Ill. App.
3d 721, 727 (2002) (prosecutor may respond to comments made by defense counsel and
       highlight the weaknesses of the defendant’s argument).
¶ 72        Finally, we reject the defendant’s argument that the pervasive effects of the prosecutors’
       comments deprived her of a fair trial. Other than the prosecutors’ references to the victim as
       a “heavenly angel,” we have not found that any of the comments that the defendant
       complains of were improper. As explained above, the prosecutors’ referring to the victim as
       a “heavenly angel” did not deprive the defendant of a fair trial. Although those comments

                                                 -17-
       were improper, they were only a small part, not a pervasive part, of the State’s lengthy
       closing argument and rebuttal.
¶ 73       For the foregoing reasons, the judgment of the circuit court of Du Page County is
       affirmed.

¶ 74      Affirmed.




                                             -18-